FORM 10-KSB OMB Number: 3235-0420 Expires: April 30, 2009 Estimated average burden hours per response 1646 OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB (Mark One) [ X ] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-49942 STRATECO RESOURCES INC. (Name of small business issuer in its charter) Quebec, Canada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1225 Gay-Lussac, Boucherville, Quebec J4B 7K1 (Address of principal executive offices) (Zip Code) Issuers telephone number: (450) 641-0775 Securities registered under Section 12(b) of the Exchange Act: None Title of each class Name of each exchange on which registered Common shares Toronto Stock Exchange, Canada (RSC) Securities registered under Section 12(g) of the Exchange Act: Common Shares (Title of class) - 2 - Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No ¨ SEC 2337 (12-05) Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. State issuers revenues for its most recent fiscal year: None- Junior Exploration Company State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days. (See definition of affiliate in Rule 12b-2 of the Exchange Act.) All dollar amounts set forth in this report are in Canadian dollars except where otherwise indicated. As of March 10, 2008, the average bid for the common shares was $2.59 per share for and aggregate market value of $297,588,065. Note: If determining whether a person is an affiliate will involve an unreasonable effort and expense, the issuer may calculate the aggregate market value of the common equity held by non-affiliates on the basis of reasonable assumptions, if the assumptions are stated. (ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Check whether the issuer has filed all documents and reports required to be file by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ (APPLICABLE ONLY TO CORPORATE REGISTRANTS) State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date : As of March 10, 2008: 114,898,867 . DOCUMENTS INCORPORATED BY REFERENCE Part II Item 7: Financial Statements of an exploration stage company The Company, an exploration stage company, incorporates for reference to the present document the Strateco Resources Inc. audited financial statements for the fiscal year ending December 31, 2007 and audited financial statements for the fiscal year ending December 31, 2006 that include the report of U.S. GAAP reconciliation at Note 18. These financial statements follow the signature page of the present document. Transitional Small Business Disclosure Format (Check one): Yes ; No X - 3 - PART 1 Item 1 Business . The Company was incorporated under the Canada Business Corporations Act by articles of incorporation dated April 13, 2000. The Company is primarily engaged in the exploration of mining properties with a view to commercial production. It currently owns or holds interests in various mining properties in Québec but does not have any mines in production. Its activities are focused on the development of three uranium properties, including the Matoush project in the Otish Mountains of northern Quebec. Recovery of the cost of mining assets is subject to the discovery of economically recoverable reserves, the Companys ability to obtain the financing required to pursue exploration and development of its properties, and profitable future production or the proceeds from the sale of its properties. The Company must periodically obtain new funds in order to pursue its activities. While it has always succeeded in doing so to date, there can be no assurance that it will continue to do so in the future. Item 2: Properties. At December 31, 2007, the Company had a portfolio of four wholly owned mining properties and interests or options on three mining properties in Quebec covering more than 47,633 hectares. On the next page is inserted as Figure 1 the regional location map of all properties and projects of the Company as of March 2008: - 4 - FIGURE 1 MATOUSH PROJECT  U
